Case 1:17-cr-00027-JPJ-PMS Document 159-4 Filed 04/28/19 Page 1 of 17 Pageid#: 431
Case 1:17-cr-00027-JPJ-PMS Document 159-4 Filed 04/28/19 Page 2 of 17 Pageid#: 432
Case 1:17-cr-00027-JPJ-PMS Document 159-4 Filed 04/28/19 Page 3 of 17 Pageid#: 433
Case 1:17-cr-00027-JPJ-PMS Document 159-4 Filed 04/28/19 Page 4 of 17 Pageid#: 434
Case 1:17-cr-00027-JPJ-PMS Document 159-4 Filed 04/28/19 Page 5 of 17 Pageid#: 435
Case 1:17-cr-00027-JPJ-PMS Document 159-4 Filed 04/28/19 Page 6 of 17 Pageid#: 436
Case 1:17-cr-00027-JPJ-PMS Document 159-4 Filed 04/28/19 Page 7 of 17 Pageid#: 437
Case 1:17-cr-00027-JPJ-PMS Document 159-4 Filed 04/28/19 Page 8 of 17 Pageid#: 438
Case 1:17-cr-00027-JPJ-PMS Document 159-4 Filed 04/28/19 Page 9 of 17 Pageid#: 439
Case 1:17-cr-00027-JPJ-PMS Document 159-4 Filed 04/28/19 Page 10 of 17 Pageid#:
                                     440
Case 1:17-cr-00027-JPJ-PMS Document 159-4 Filed 04/28/19 Page 11 of 17 Pageid#:
                                     441
Case 1:17-cr-00027-JPJ-PMS Document 159-4 Filed 04/28/19 Page 12 of 17 Pageid#:
                                     442
Case 1:17-cr-00027-JPJ-PMS Document 159-4 Filed 04/28/19 Page 13 of 17 Pageid#:
                                     443
Case 1:17-cr-00027-JPJ-PMS Document 159-4 Filed 04/28/19 Page 14 of 17 Pageid#:
                                     444
Case 1:17-cr-00027-JPJ-PMS Document 159-4 Filed 04/28/19 Page 15 of 17 Pageid#:
                                     445
Case 1:17-cr-00027-JPJ-PMS Document 159-4 Filed 04/28/19 Page 16 of 17 Pageid#:
                                     446
Case 1:17-cr-00027-JPJ-PMS Document 159-4 Filed 04/28/19 Page 17 of 17 Pageid#:
                                     447
